Mitchell, J.
Information in- the nature of quo warranto to test the legal existence of the respondent as a school district. We do not find it necessary to follow counsel in their discussion of the question of the validity of the action of the board of county commissioners in establishing the district or the question of the discretionary power of the court in such cases, because, in our judgment, the proceeding was barred by the statute. The county commissioners made an order on May 7, 1891, assuming to establish this district out of a part of the territory of district No. 110. A meeting of the voters of the new district was held on September 17, 1891, at *215wbicb they elected school officers, who immediately qualified and entered upon the duties of their offices, and it appears that it has ever since that date been in the exercise of all the franchises and privileges of a school district, such as hiring teachers, providing a school, buying a site for a schoolhouse, levying taxes, contracting debts for school purposes, drawing public school money from the state, etc. This information was not filed until January 80, 1898. 1878 G-. S. ch. 86, § 1, provides that “every school district shall be presumed to have been legally organized when it shall have exercised the franchises and privileges of a district for the term of one year.” We think this must be construed as establishing a conclusive presumption of law in the nature of a statute of limitation. It is true the statute does not expressly say that the presumption shall be conclusive, but this is implied from the purpose which it was designed to effect.
It is a matter of common knowledge that municipal action is often exceedingly irregular, although taken in perfect good faith. .If these municipalities are subject to be called into court to defend their original organization, and be subject to dissolution, after they have gone on raising taxes, buying property, contracting debts, and exercising all their usual franchises for years, the mischief and embarrassment that might ensue would be incalculable. These were the evils which the statute was designed to prevent by providing that, after a school district had exercised the franchises and privileges of a district for one year, the legality of its organization should not be questioned. To hold that the presumption is disputable, and merely shifts the burden of proof, would render the statute of very little value. The suggestion is made that the presumption applies only to the “organization,” (that is, the action of voters in electing officers, etc.,) as distinguished from the “establishment,” of the district by the board of county commissioners. To give it Ibis construction would also render the statute practically nugatory. The words “establish,” “create,” “form,” and “organize” are evidently used interchangeably, and as practically synonymous. The word “organization” is clearly used in the sense of formation, and includes everything necessary to the creation of the district, or bringing it into being. Reference is made to certain understandings or verbal stipulations between individual voters in the district, or between *216them and the attorney general, that these proceedings, when commenced, might be deemed instituted as of an earlier date; but it is hardly necessary to say that any such understandings between individuals could not bind the district or affect its rights.
(Opinion published 55 N. W. Rep. 1123.)
Information quashed.